DETAILED ACTION

This action is in reply to the application filed on 07/01/2020.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Claim 1, 8, and 15 recite, in part, a method of receive a service request, wherein the service request comprises: an ATM identifier that uniquely identifies an ATM; and service information that identifies a service to perform on the 10ATM; send service request information to the user device, wherein the service request information comprises: a service request identifier that is associated with the service request; 15the ATM identifier; and the service information; receive service equipment information in response to sending the service request information, wherein the service equipment information comprises a service equipment identifier that uniquely identifies service equipment that is 20associated 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as computing devices and other generic computer components to perform sending, determining, and matching. The generic computer components are recited at a high-level of generality (sending, determining, and matching) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Given the above reasons, a generic processing device associated with an ATM to send service request information to the user device, wherein the service request information comprises: a service request identifier that is associated with the service request; 15the ATM identifier; and the service information; receive service equipment information in response to sending the service request information, wherein the service equipment information comprises a service equipment identifier that uniquely identifies service equipment that is 20associated with performing a service on the ATM is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 15, 2, 9, 16, 7, and 14  rejected under 35 U.S.C. 103 as being unpatentable over Nuthi (US 9,003, 514 B1) in view of Smith et al. (US 2012/0223134 A1) in further view of Phillips et al. (US 2021/0357897 A1).
The concept of service tracking could be found in Nuthi, the primary art, in which the service was requested for a replacement of certain part(s) on the machine. Smith and Phillips provide features that are obvious for one of the ordinary skill in the art to combine with the primary reference. Independent claims 1, 8, and 15 are disclosed as below: 
Nuthi teaches: and the service information (Nuthi, col. 6 ln 28-35) service information could be associated with the identifier of the machine and generated accordingly; 
receive service equipment information in response to sending the service request information, wherein the service equipment information comprises a service equipment identifier that uniquely identifies service equipment that is 20associated with performing a service on the ATM (Col. 6, ln  54- 60); 
store an association between the service request information and the service equipment information (Col. 6 ln 54-60); 
receive the service request identifier, a scanned ATM identifier, and a scanned service equipment identifier from the user device (Col. 3, ln 34-39); 
25identify the ATM identifier and the service equipment identifier that are associated with the service request identifier (Col. 5, ln 65 – Col. 6 ln 2 & Col. 6 ln 46-49) service request identifier is inherently stored in the service log associated with a specific machine identifier; 
determine the scanned ATM identifier matches the ATM identifier that is associated with the service request identifier (Col. 3 ln 36-42) the cited portion disclose how the machine identifier is verified and matched by both the bar code and GPS signaling;
 determine the scanned service equipment identifier matches the service 30equipment identifier that is associated with the ATM identifier (Col. 6 ln 46 – Col. 7 ln 3) the cited portion disclosed the benchmark in which the determining step to compare the equipment or parts for the devices are matched; 
and 50879306ATTORNEY'S DOCKETPATENT APPLICATION 015444.1603 (P9894-US) 20 send an authorization to the service provider to perform a service on the ATM in response to determining that the scanned ATM identifier matches the ATM identifier that is associated with the (Fig. 3 & Col. 8 ln 21-25) Upon performing analytic steps, the system would generate a report to allow the service provider to perform the service. The report also incorporated steps of authorizing the service through comparison steps.
	Nuthi does not disclose the following; however, Smith teaches:
and service information that identifies a service to perform on the 10ATM (Smith, Par. [0179]) the service request is to be performed on an ATM; 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of identifying a service perform on the ATM as taught by Smith with the invention features disclosed by Nuthi to better carry out ATM servicing based on the machine geolocation data.
Nuthi in view of Smith does not disclose the following; however, Phillips teaches:
An automated teller machine (ATM) service tracking device, comprising: a network interface configured to communicate with a user device that is 5associated with a service provider; 
and a processor operably coupled to the network interface (Phillips, Par. [0071]), configured to: receive a service request, wherein the service request comprises: an ATM identifier that uniquely identifies an ATM (Phillips, Par. [0023]); 
send service request information to the user device, wherein the service request information comprises: a service request identifier that is associated with the service request (Phillips, Par. [0040]) the service request identifier could correspond to specific API message which combined based on the requestor’s information; 
15the ATM identifier (Phillips, Par. [0023]);
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of identifying a service perform on the ATM and performing servicing features as taught by 
Dependent claims 2, 9, and 16 are disclosed as below:
Nuthi in view of Smith in further view of Phillips discloses: wherein: the service request further comprises location information that identifies the location of the ATM; 10the processor is further configured to: receive a location from the user device; and determine the location matches the location information in the service request; and sending the authorization to the service provider is in response to determining 15that the location matches the location information in the service request (Smith, Par. [0179]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of receive a location from the user device; and determine the location matches the location information in the service request; and sending the authorization to the service provider is in response to determining 15that the location matches the location information in the service request as taught by Nuthi in view of Smith with the invention of pre-staging ATM transaction features to locate and diagnose service requirements disclosed by Nuthi to better verify the dispensing cash features by sending instructions to the identified ATM to perform staged transaction (Abstract).
Dependent claims 7 and 14 are disclosed as below:
Nuthi in view of Smith in further view of Phillips discloses: wherein: 10the ATM identifier is a two-dimensional barcode; and the equipment identifier is a two-dimensional barcode (Phillips, Par. [0028]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of ATM identifier is a two-dimensional barcode; and the equipment identifier is a two-dimensional barcode as taught by Phillips with the invention of pre-staging ATM transaction features to locate and diagnose service requirements disclosed by Nuthi in view of Smith in further view of Phillips .
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nuthi (US 9,003, 514 B1) in view of Smith et al. (US 2012/0223134 A1) in further view of Phillips et al. (US 2021/0357897 A1) in further view of Graef (US 2007/0000993 A1).
Dependent claims 3, 10, and 17 are disclosed as below:
Nuthi in view of Smith in further view of Phillips discloses the device and method. However, Graef teaches the following: wherein: the service information comprises instructions for depositing a currency amount into the ATM; and 20the service equipment identifier is associated with a container for transporting the currency amount to the ATM (Graef, US 2007/0000993 A1), Par. [0114]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of depositing a currency amount into the ATM; and 20the service equipment identifier is associated with a container for transporting the currency amount to the ATM as taught by Graef in view of Smith with the invention of pre-staging ATM transaction features to locate and diagnose service requirements disclosed by Nuthi in view of Smith in further view of Phillips to better maintain the proper function of the track motor and container within the ATM dispensing housing.
Dependent claims 4, 11, and 18 are disclosed as below:
Nuthi in view of Smith in further view of Phillips discloses the device and method. However, Graef teaches the following: wherein: the service information comprises instructions for removing a currency from the 25ATM; and the service equipment identifier is associated with a container for transporting the removed currency from the ATM (Graef, see at least, Par. [0190] “For example, different denominations of currency can be added to the stack holder at different note loading stations to form a completed stack. The completed stack can then be presented to a customer during a cash withdrawal transaction.”).  
.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nuthi (US 9,003, 514 B1) in view of Smith et al. (US 2012/0223134 A1) in further view of Phillips et al. (US 2021/0357897 A1) in further view of Tonini, (US 2020/0090166 A1).
Dependent claims 5, 12, and 19 are disclosed as below:
Nuthi in view of Smith in further view of Phillips discloses the device and method. However, Tonini teaches the following: wherein the processor is further configured to update a service log to indicate that the service on the ATM has been completed after authorizing the service provider to perform the service on the ATM (Tonini, (US 2020/0090166 A1), Par. [0168]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of update a service log to indicate that the service on the ATM has been completed after authorizing the service provider to perform the service on the ATM as taught by Tonini with the invention of pre-staging ATM transaction features to locate and diagnose service requirements disclosed by Nuthi in view of Smith in further view of Phillips to conveniently perform a cardless transaction, service maintenance, via mobile application in which the use of the service tracking application could be likewise used (Abstract).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nuthi (US 9,003, 514 B1) in view of Smith et al. (US 2012/0223134 A1) in further view of Phillips et al. (US 2021/0357897 A1) in further view of Li et al. (US 2017/0178041 A1).
6, 13, and 20 are disclosed as below:
Nuthi in view of Smith in further view of Phillips discloses the device and method. However, Tonini teaches the following: wherein the processor is further configured to authorize a payment to the service provider after authorizing the service provider to perform the service on the ATM (Li, Par. [0018]-[0019]) The service provider is paid after contract is complete.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of wherein the processor is further configured to authorize a payment to the service provider after authorizing the service provider to perform the service on the ATM as taught by Li with the invention of pre-staging ATM transaction features to locate and diagnose service requirements disclosed by Nuthi in view of Smith in further view of Phillips to conveniently payout to the service provider when the service is rendered (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/               Primary Examiner, Art Unit 3695                                                                                                                                                                                         	3/26/2022